DETAILED ACTION
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  “the nozzle face of each of the plurality of heads” lacks antecedent basis. Further, a head cannot receive a wiping operation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “Each target head” both lacks antecedent basis and is ambiguous, rendering the claims indefinite. The claim recites that both the first wiping operation and the second wiping operation are executed on “each target head.” However, the rest of the claim seems to indicate that the first wiping operation is carried out on some heads, and the second wiping operation is carried out on the remainder of the heads. Thus, to say that both the first and the second wiping operation are carried out on the same target heads is indefinite. Further, the claim recites “determine one or more heads to receive the first wiping operation based on which of the plurality of heads have gone longest in time since receiving the 
Because claims 2, 4, 6 and 7 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Kachi et al. (2006/0066665) in view of Muraoka (7, 845,756).

 	Regarding claims 1 and 12, Kachi teaches a liquid discharge apparatus and method comprising: 
a plurality of heads (see figs. 3, 8, 9, any combination of heads 50) each of which includes a nozzle face (see fig. 3) having a plurality of nozzles (fig. 3, items 51) configured to discharge a liquid; 

circuitry (fig. 7, item 72) configured to: 

receive an instruction to initiate a cleaning of the plurality of heads with the wiper, wherein the cleaning includes a combination of a first wiping operation (fig. 34, S526) which wipes a first predetermined number of times for each target head, and a second wiping operation (fig. 34, S524) which wipes a second predetermined number of times for each target heads (note that the number of times each operation is executed is necessarily predetermined), 
direct 
direct 
 	(Note that “wiping operation” has not been defined in any way so as to preclude an interpretation of wiping two different parts of the heads as two different wiping operations). 
the second predetermined number of times is less than the first predetermined number of times;
determine one or more heads to receive the first wiping operation based on which of the plurality of heads have gone the longest in time since receiving the first wiping operation. 
	Muraoka teaches wherein the number of times a printhead is wiped corresponds to elapsed time since a previous wiping operation (Muraoka, see fig. 5, Note that the longer the elapsed time from a previous maintenance, the more times the printhead is wiped). It would have been obvious to one of ordinary skill in the art at the time of invention to wipe any given printhead more times as the elapsed time since a previous wiping grew, as disclosed by Muraoka, in the device and method disclosed by Kachi because doing so would allow for wiping just enough to keep the nozzle surface clean while minimizing wear to the wiper blade.   

 	Regarding claim 2, Kachi teaches the liquid discharge apparatus according to claim 1, wherein the circuitry is configured to change a target of the first wiping operation among the plurality of heads each time performing cleaning of the plurality of heads (fig. 34, Note that the pre-cleaning slide S510 determines high-friction areas of the heads and non-high-friction areas of the heads prior to each wiping operation. If there is any change whatsoever in such a determination in two consecutive wiping operations, which is inevitable, the claimed limitation is met).
Furthermore, according to MPEP 2114, apparatus claims cover what a device is, not what a device does, and the manner of operating a claimed device does not 
 	Regarding claim 4, Kachi teaches the liquid discharge apparatus according to claim 1, wherein a wiping speed in the first wiping operation is slower than a wiping speed in the second wiping operation (compare figs. 17, 34, Note that because sliding speed is greater in a wet state, if the first wiping operation is defined as the wiping operation executed in S526, and the second wiping operation is defined as that executed in S524, the limitation is met).
Furthermore, according to MPEP 2114, apparatus claims cover what a device is, not what a device does, and the manner of operating a claimed device does not differentiate the device from the prior art. Here, all the claimed structural components are disclosed by Kachi, and the claim has added a limitation directed to the manner of operation of the common structural components. This functional limitation is directed to what the device does, not what the device is, and therefore it does not add patentable weight to the apparatus claimed.  	Regarding claim 6, Kachi teaches the liquid discharge apparatus according to claim 1, 

a first wiping member; and 
a second wiping member lower in surface roughness than the first wiping member, and wherein the circuitry is configured to cause the wiper to use the first wiping member in the first wiping operation and use the second wiping member in the second wiping operation ([0184], see fig. 25, Note that if one side of the wiper is defined as the first wiping member, the other is defined as the second wiping member, the operation of fig. 25A is defined as the first wiping operation, and the operation of fig. 25B is defined as the second wiping operation, when the wiper direction is reversed due to a loss in surface roughness of a wiping side in the first wiping operation with the first wiping member, the side that is subsequently used for wiping is the second wiping member that a higher surface roughness than the worn first wiping member side).
Furthermore, according to MPEP 2114, apparatus claims cover what a device is, not what a device does, and the manner of operating a claimed device does not differentiate the device from the prior art. Here, all the claimed structural components are disclosed by Kachi, and the claim has added a limitation directed to the manner of operation of the common structural components. This functional limitation is directed to what the device does, not what the device is, and therefore it does not add patentable weight to the apparatus claimed. 
 	Regarding claim 7, Kachi teaches the liquid discharge apparatus according to claim 1, further comprising a cleaning liquid application device configured to apply a 
Furthermore, according to MPEP 2114, apparatus claims cover what a device is, not what a device does, and the manner of operating a claimed device does not differentiate the device from the prior art. Here, all the claimed structural components are disclosed by Kachi, and the claim has added a limitation directed to the manner of operation of the common structural components. This functional limitation is directed to what the device does, not what the device is, and therefore it does not add patentable weight to the apparatus claimed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853